


110 HR 2928 IH: Graduation Promise Act of

U.S. House of Representatives
2007-06-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 2928
		IN THE HOUSE OF REPRESENTATIVES
		
			June 28, 2007
			Mr. Hinojosa (for
			 himself, Mr. Baca,
			 Mr. Becerra,
			 Mr. Gonzalez,
			 Mr. Serrano,
			 Mr. Gutierrez,
			 Mrs. Napolitano,
			 Mr. Ortiz,
			 Mr. Reyes,
			 Mr. Rodriguez,
			 Ms. Roybal-Allard,
			 Mr. Salazar,
			 Ms. Solis,
			 Ms. Velázquez,
			 Mr. Scott of Virginia,
			 Mr. Davis of Illinois,
			 Mr. Cummings,
			 Mr. Fattah,
			 Mr. Lewis of Georgia,
			 Ms. Lee, and
			 Ms. Linda T. Sánchez of California)
			 introduced the following bill; which was referred to the
			 Committee on Education and
			 Labor
		
		A BILL
		To provide grants to States to improve high schools and
		  raise graduation rates while ensuring rigorous standards, to develop and
		  implement effective school models for struggling students and dropouts, and to
		  improve State policies to raise graduation rates, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Graduation Promise Act of
			 2007.
		2.DefinitionsIn this Act:
			(1)In
			 generalThe terms local educational agency,
			 secondary school, and State educational agency have
			 the meanings given the terms in section 9101 of the Elementary and Secondary
			 Education Act of 1965 (20 U.S.C. 7801).
			(2)Graduation
			 rateThe term graduation rate (except when used as
			 part of the term averaged freshmen graduation rate) has the
			 meaning given the term in section 1111(b)(2)(C)(vi) of the Elementary and
			 Secondary Education Act of 1965 (20 U.S.C. 6311(b)(2)(C)(vi)).
			(3)High-priorityThe
			 term high-priority, when used with respect to a secondary school,
			 means a school that—
				(A)has low student
			 achievement; and
				(B)(i)has a low graduation
			 rate; or
					(ii)feeds students into a high school
			 that has a low graduation rate.
					(4)High
			 schoolThe term high school means a secondary school
			 in which the—
				(A)entering grade of
			 the school is not lower than grade 6; and
				(B)highest grade of
			 the school is—
					(i)grade 12;
			 or
					(ii)in
			 the case of a secondary school approved by a State to issue a regular diploma
			 concurrently with a postsecondary degree or with not more than 2 years' worth
			 of postsecondary academic credit, grade 13.
					(5)Institution of
			 higher educationThe term institution of higher
			 education has the meaning given the term in section 101(a) of the Higher
			 Education Act of 1965 (20 U.S.C. 1001(a)).
			(6)SecretaryThe
			 term Secretary means the Secretary of Education.
			(7)StateThe
			 term State means each of the several States of the United States,
			 the District of Columbia, the Commonwealth of Puerto Rico, the United States
			 Virgin Islands, Guam, American Samoa, the Commonwealth of the Northern Mariana
			 Islands, and the Republic of Palau.
			IHigh
			 school improvement and dropout reduction fund
			101.FindingsThe Senate finds the following:
				(1)About a third of
			 our Nation’s high school students fail to graduate in 4 years, and another
			 third graduate without the skills and knowledge needed to succeed in college or
			 the workplace. The outcomes for minority students are even worse: only about 52
			 percent of Hispanic, 56 percent of African-American, and 57 percent of
			 Native-American students graduate on time, compared to 78 percent of white
			 students.
				(2)More than a decade
			 after Congress declared a national goal that 90 percent of American high school
			 students graduate from high school we are far from that target and graduation
			 rates have stagnated.
				(3)Half of the
			 Nation’s dropouts attend a dropout factory—schools where 40
			 percent or more of the freshman class has disappeared by the time the students
			 reach their senior year. These schools, which are located in nearly every
			 State, primarily serve minority and poor students, and have fewer resources and
			 less qualified teachers than schools in more affluent neighborhoods with larger
			 numbers of white students. In fact, almost half of African-American students
			 and nearly 40 percent of Latino students—compared to only 11 percent of white
			 students—attend high schools in which graduation is not the norm.
				(4)If
			 the Nation’s high schools and colleges raise the graduation rates of Hispanic,
			 African-American, and Native-American students to the levels of white students
			 by 2020, the potential increase in personal income across the Nation would add,
			 conservatively, more than $310,000,000,000 to the United States economy.
				(5)If the high school
			 graduation rate for male students increased by just 5 percent, the Nation could
			 save almost $5,000,000,000 a year in reduced spending on crime-related expenses
			 such as prisons and medical costs for victims. An additional $2,700,000,000
			 could be generated in income if these high school graduates went on to college
			 at the same rate as other male students.
				(6)A
			 high school diploma is increasingly important for success in the 21st century
			 economy. In fact, an estimated 80 percent of current jobs and approximately 90
			 percent of the fastest-growing, highest-paying jobs require some sort of
			 education beyond high school.
				(7)The Nation spends
			 more than $1,400,000,000 a year to provide remedial courses to community
			 college students who recently completed high school. And that figure does not
			 include the almost $2,300,000,000 that the economy loses because students who
			 take remedial courses, particularly in reading, are more likely to leave
			 college without getting a degree, and thereby reduce their earning potential.
			 Across the Nation, 42 percent of community college freshmen and 20 percent of
			 freshmen in 4-year institutions enroll in at least one remedial course.
				(8)Business and
			 higher education consistently report that students are leaving high school
			 unprepared for the demands of college and the workplace. According to a survey
			 of the National Association of Manufacturers, more than 80 percent of
			 manufacturing companies are experiencing a shortage of qualified workers. More
			 than two-thirds of manufacturing companies said that businesses train employees
			 to raise basic skills, a sure sign that a high school education is deficient
			 even for the few jobs that require nothing further. Forty percent of employers
			 considered graduates deficient in their overall preparation for the
			 workplace.
				(9)For decades,
			 Federal funding has largely been spent on grades Pre-K to 6 and higher
			 education, with dramatically less given the middle and high school grades.
			 While children in their early years must build a strong foundation for
			 learning, research also clearly demonstrates the need to continue the
			 investment at each stage of the education process or risk losing much of the
			 benefit of the early effort.
				(10)The United States
			 has made some progress in education outcomes in the early years of education
			 and in higher education, but has seen decline in the middle and high school
			 years. In terms of demonstrating return on investment, where Federal
			 educational commitment has been made, positive outcomes have resulted.
				(11)Only 8 percent of
			 title I of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6301
			 et seq.) participants are high school students, leaving millions of title
			 I-eligible, high school students in low-performing schools without the focused
			 support, external assistance, and resources for improvement that title I was
			 created to provide. Because title I funds serve as the trigger for school
			 improvement requirements in the Elementary and Secondary Education Act of 1965,
			 this also means that most low-income, low-performing high schools are not
			 required to (or supported to) implement school improvement activities.
				(12)While the
			 Elementary and Secondary Education Act of 1965 (20 U.S.C. 6301 et seq.)
			 includes a strong focus on identifying low-performing schools, America still
			 needs a comprehensive strategy to support and improve chronically
			 low-performing schools and districts. School improvement strategies should be
			 tailored based on a variety of indicators and data, so that educators can
			 create and implement successful school improvement strategies to address the
			 needs of the individual schools.
				(13)Most districts
			 and State educational agencies do not necessarily have the capacity or
			 infrastructure to guide, support, and fund school improvement strategies where
			 they are needed, but good models for turning around low-performing high schools
			 do exist. Federal support should be used to build this capacity based on
			 evidence from successful high schools.
				(14)If the Nation is
			 to maintain and increase its competitiveness in the global economy, it must
			 invest in a systemic approach to improving its high schools so that every child
			 graduates prepared for success.
				102.PurposesThe purposes of this title are to—
				(1)improve high
			 school student academic achievement and graduation rates;
				(2)help States
			 develop a high school improvement system to deliver support and technical
			 assistance to high-priority high schools;
				(3)ensure students
			 graduate from high school with the education and skills necessary to compete in
			 a global economy; and
				(4)help build the
			 capacity to develop and implement research-based, sustainable, and replicable
			 high school improvement models and interventions for high-priority high schools
			 that engage the whole community.
				103.DefinitionsIn this title:
				(1)Adequate yearly
			 progressThe term adequate yearly progress has the
			 meaning given the term in section 1111(b)(2)(B) of the Elementary and Secondary
			 Education Act of 1965 (20 U.S.C. 6311(b)(2)(B)).
				(2)Averaged
			 freshmen graduation rateThe term averaged freshmen
			 graduation rate means the estimate of the percentage of high school
			 students who graduate on time by dividing the number of graduates with regular
			 diplomas by the estimated size of the incoming freshman class 4 years earlier,
			 expressed as a percentage, as calculated and reported by the National Center
			 for Education Statistics.
				(3)Low-income local
			 educational agencyThe term low-income local educational
			 agency means a local educational agency in which not less than 15
			 percent of the students served by such agency are from families with incomes
			 below the poverty line.
				(4)Middle
			 gradesThe term middle grades means grades 6 through
			 8.
				(5)Poverty
			 lineThe term poverty
			 line means the poverty line described in section 673 of the Community
			 Services Block Grant Act (42 U.S.C. 9902), applicable to a family of the size
			 involved.
				(6)Technical
			 assistance providerThe term technical assistance
			 provider means a nonprofit entity with a proven track record of
			 significantly improving student achievement and outcomes in high-priority high
			 schools.
				104.Grants
			 authorizedThe Secretary is
			 authorized to make grants to State educational agencies with applications
			 approved under section 109 to establish or expand a differentiated high school
			 improvement system that can improve student achievement and graduation rates,
			 and effectively target resources and technical assistance to high-priority high
			 schools.
			105.Allotment to
			 states
				(a)In
			 generalThe Secretary shall make grants to State educational
			 agencies with applications approved under section 109 to enable the States to
			 carry out the activities specified in section 110. Each grant shall consist of
			 the allotment determined for a State under subsection (b)(2).
				(b)Determination of
			 allotments
					(1)Reservation of
			 fundsFrom the total amount appropriated for this Act, the
			 Secretary shall reserve—
						(A)4 percent
			 to—
							(i)evaluate
			 activities authorized under this title, including supporting large-scale
			 randomized studies of planned variations in school time, such as length of
			 school day, week, and year, teacher effectiveness, class size, teacher
			 training, performance or placement incentives, and other major school
			 improvement inputs, in order to determine the most effective strategies for
			 improving student achievement and outcomes for students attending high-priority
			 high schools; and
							(ii)disseminate
			 findings of such evaluations;
							(B)2 percent to
			 provide technical assistance and ongoing regional training programs—
							(i)to
			 build the capacity of State educational agencies and local educational agencies
			 to provide technical assistance to improve high-priority high schools;
							(ii)to
			 develop the capacity of State educational agencies to effectively manage a
			 differentiated high school improvement system and analyze the capacity of local
			 educational agencies and high schools to effectively implement proven high
			 school reform strategies; and
							(iii)to
			 develop, in middle schools served by a local educational agency whose students
			 go on to attend high schools identified by the local educational agency as in
			 need of whole school reforms or replacement, middle grade early indicator
			 warning systems consisting of factors used to identify students who are
			 struggling academically and have poor attendance records or have been suspended
			 in or before the middle grades or are likely to struggle in high school or to
			 not graduate and provide supports to get such students back on track;
			 and
							(C)2 percent to enter
			 into contracts with or provide grants to technical assistance providers to
			 build their capacity to serve more high schools and to support the development
			 or enhancement of research-based whole secondary school reform or new secondary
			 school models.
						(2)State
			 allotmentFrom the total amount appropriated under section 114
			 for a fiscal year and not reserved under paragraph (1), the Secretary shall
			 make allotments as follows:
						(A)Low-income local
			 educational agenciesFrom such amount, the Secretary shall allot
			 to each State an amount that bears the same ratio to 50 percent of the sums
			 being allotted as the percentage of students enrolled in schools served by
			 low-income local educational agencies in the State bears to the total of such
			 percentages for all the States.
						(B)Lowest
			 calculationFrom such amount, the Secretary shall allot to each
			 State within the lowest one-third averaged freshman graduation rate an amount
			 that bears the same ratio to 25 percent of the sums being allotted as the
			 number of students enrolled in high schools in the State bears to the total of
			 such students in all of such States within the lowest one-third averaged
			 freshman graduation rate.
						(C)Middle
			 calculationFrom such amount, the Secretary shall allot to each
			 State within the middle one-third averaged freshman graduation rate an amount
			 that bears the same ratio to 15 percent of the sums being allotted as the
			 number of students enrolled in high schools in the State bears to the total of
			 such students in all of such States within the middle one-third averaged
			 freshman graduation rate.
						(D)Highest
			 calculationFrom such amount, the Secretary shall allot to each
			 State within the highest one-third averaged freshman graduation rate an amount
			 that bears the same ratio to 10 percent of the sums being allotted as the
			 number of students enrolled in high schools in the State bears to the total of
			 such students in all of such States within the highest one-third averaged
			 freshman graduation rate.
						(3)ReallotmentIf
			 any State does not apply for an allotment under this subsection for any fiscal
			 year, the Secretary shall reallot the amount of the allotment to the remaining
			 States in accordance with this subsection.
					(4)Matching
			 fundsA State educational agency that receives a grant under this
			 title shall provide matching funds, from non-Federal sources, in an amount
			 equal to 25 percent of the amount of grant funds provided to the State under
			 this title (which may be provided in cash or in-kind, but not more than 10
			 percent of the amount of grant funds may be provided in-kind) to carry out the
			 activities supported by the grant. In-kind contributions shall be directed
			 toward supporting State educational agency technical assistance efforts or the
			 operation of the State’s differentiated high school improvement system.
					(5)Five-year
			 periodAllotments determined under this section shall determine
			 allotments for the next consecutive five years.
					106.Secretarial peer
			 review and approval
				(a)In
			 generalThe Secretary shall—
					(1)establish a
			 peer-review process to assist in the review and approval of State plans;
					(2)appoint individuals
			 to the peer-review process who are educators and experts in educational
			 standards, assessments, accountability, high school improvement, dropout
			 prevention, and other educational needs of high school students;
					(3)approve a State
			 plan submitted under this title not later than 120 days after the date of the
			 submission of the plan unless the Secretary determines that the plan does not
			 meet the requirements of this title;
					(4)if the Secretary
			 determines that the State plan does not meet the requirements of this title,
			 immediately notify the State of such determination and the reasons for such
			 determination;
					(5)not decline to
			 approve a State's plan before—
						(A)offering the State
			 an opportunity to revise the State's plan;
						(B)providing the
			 State with technical assistance in order to submit a successful application;
			 and
						(C)providing a
			 hearing to the State; and
						(6)have the authority
			 to disapprove a State plan for not meeting the requirements of this
			 title.
					(b)State
			 revisionsA State plan shall be revised by the State educational
			 agency if required to do so by the Secretary to satisfy the requirements of
			 this title.
				(c)AccuracyIn
			 approving a State plan, the Secretary shall ensure that—
					(1)the process the
			 State educational agency proposes for differentiating school improvement
			 actions under section 109(b)(4) will assign high schools to each category in
			 such a way that accurately identifies schools and leads to the implementation
			 of the interventions necessary to meet student needs; and
					(2)the minimum
			 expected growth targets proposed by the State educational agency under section
			 109(b)(2)(B) are meaningful, achievable, and demonstrate continuous and
			 substantial progress.
					107.Technical
			 assistanceIf the Secretary
			 determines that a State does not have the capacity to carry out high school
			 improvement activities, the Secretary shall offer technical assistance to carry
			 out such activities to States directly or through contracts with technical
			 assistance providers.
			108.Differentiated
			 high school improvement system
				(a)In
			 generalA State educational agency that receives a grant under
			 this title shall use such funds to establish or expand differentiated high
			 school improvement systems.
				(b)System
			 requirementsThe systems described in subsection (a) shall be
			 designed to do the following:
					(1)Identify
			 high-priority high schoolsThe system shall be designed to
			 identify high-priority high schools within the State.
					(2)Differentiate
			 school improvement actionsThe system shall be designed to
			 differentiate school improvement actions based on the amount and type of
			 supports necessary to improve student achievement and graduation rates in high
			 schools within the State.
					(3)Locally driven
			 improvement plansThe system shall be designed to provide
			 resources to support evidence-based activities chosen by local school
			 improvement teams and based on school performance data.
					(4)Target
			 fundsThe system shall be designed to target resources and
			 support to those high-priority high schools within the State.
					(5)Recognize
			 progressThe system shall be designed to ensure that high schools
			 making progress on school performance indicators continue to implement
			 effective school improvement strategies identified in their current school
			 improvement plan.
					(6)Demonstrate
			 commitmentThe system shall be designed to ensure that
			 high-priority high schools making progress on school performance indicators
			 continue to have the resources and supports necessary to continue improving
			 high school graduation rates and student achievement.
					(7)Build
			 capacityThe system shall be designed to build the capacity of
			 the State educational agencies and local educational agencies to assist in
			 improving student achievement and graduation rates in high-priority high
			 schools.
					109.State
			 application to develop differentiated high school improvement systems
				(a)In
			 general
					(1)In
			 generalFor a State to be eligible to receive a grant under this
			 title, the State educational agency shall submit an application to the
			 Secretary at such time, in such manner, and containing such information as the
			 Secretary may reasonably require.
					(2)Revised
			 applicationThe State educational agency shall submit a revised
			 application every 5 years based on an evaluation of the activities conducted
			 under this title.
					(b)ContentsEach
			 application submitted under this section shall include the following:
					(1)School
			 improvement processThe State educational agency shall describe
			 how the State educational agency will use funds authorized under this title to
			 establish or expand a high school improvement system described in sections 108
			 and 110.
					(2)School
			 performance indicators
						(A)In
			 generalThe State educational
			 agency shall define, in consultation with representatives from urban, suburban,
			 and rural school districts, a set of comprehensive school performance
			 indicators that shall be used, in addition to the indicators used to determine
			 adequate yearly progress, to analyze school performance, determine the amount
			 and type of support the school needs, and guide the school improvement
			 process.
						(B)IndicatorsThe
			 State educational agency shall define and use a comprehensive set of school
			 performance indicators that demonstrate that a high school is making
			 substantial and continuous progress towards graduating all its students
			 prepared for success in college and careers. The indicators must either
			 directly measure student achievement and advancement in high school, or have
			 been demonstrated by research to have a direct impact on high school student
			 achievement and advancement.
						(C)CategoriesThe comprehensive set of school performance
			 indicators required by subparagraph (A) shall be defined as follows:
							(i)Indicators of
			 high school student engagement and effortWith respect to high
			 school student engagement and effort, the indicators—
								(I)shall
			 include—
									(aa)student
			 attendance rates; and
									(bb)percentage of
			 student suspensions and expulsions; and
									(II)may also
			 include—
									(aa)surveys of high
			 school student engagement and effort; or
									(bb)other
			 indicators of student engagement proposed by the State educational agency and
			 approved by Secretary as part of the peer-review process described in section
			 110.
									(ii)Indicators of
			 student advancementWith respect to student achievement, the
			 indicators—
								(I)shall
			 include—
									(aa)either—
										(AA)earned on-time
			 promotion rates from grade to grade; or
										(BB)percent of
			 students who have on-time credit accumulation at the end of each grade;
			 and
										(bb)percent of
			 students failing a core, credit-bearing, reading or language arts, or science
			 course, or failing two or more of any course; and
									(II)may also
			 include—
									(aa)measures of
			 college enrollment, retention, persistence, and attainment;
									(bb)measures of
			 employment success; or
									(cc)other
			 indicators of student advancement proposed by the State educational agency and
			 approved by Secretary as part of the peer-review process described in section
			 110.
									(iii)Indicators of
			 educator qualityWith respect to educator quality, the
			 indicators—
								(I)shall
			 include—
									(aa)measures of
			 teacher attendance, vacancies, and turnover; and
									(bb)percent of highly
			 qualified teachers, particularly in the 9th grade or first year of high school;
			 and
									(II)may also include
			 other indicators of educator quality proposed by the State educational agency
			 and approved by Secretary as part of the peer-review process described in
			 section 110.
								(iv)Indicators of
			 academic learningWith respect to academic learning, the
			 indicators—
								(I)shall
			 include—
									(aa)percent of
			 students taking a college-preparatory curriculum, which may include percent of
			 students taking Advanced Placement, International Baccalaureate course, or
			 college courses taken for dual credit; and
									(bb)student success
			 on state or district end-of-course exams or performance-based assessments with
			 standardized scoring rubrics lined to state standards, where available;
			 and
									(II)may also
			 include—
									(aa)student success
			 on college entrance and placement exams such as ACT, SAT, or AP; or
									(bb)other
			 indicators of academic learning proposed by the State educational agency and
			 approved by Secretary as part of the peer-review process described in section
			 110.
									(D)Assurances
							(i)Outcome-basedThe
			 State educational agency must ensure that the school performance indicators
			 defined and used to meet the requirements of subparagraph (A) are outcome-based
			 and do not create unintended incentives that are inconsistent with the purposes
			 of this Act.
							(ii)Demonstration
			 of capacityThe State educational agency must demonstrate its
			 capacity to collect, report, and use the indicators defined and used to meet
			 the requirements of subparagraph (A), including through use of statewide
			 longitudinal data system.
							(E)Expected
			 growthThe State educational agency shall define a minimum
			 percent of expected annual growth for each school performance indicator that
			 demonstrates continuous and substantial progress.
						(3)Capacity
			 evaluations
						(A)State
			 educational agency and local educational agency capacityThe
			 State educational agency shall describe how it will evaluate and ensure that
			 the State educational agency and local educational agency have sufficient
			 capacity to improve high-priority high schools.
						(B)High school
			 capacity and needs assessmentThe State educational agency shall
			 describe how it will ensure that each high school that does not make adequate
			 yearly progress for 2 consecutive years will undergo a capacity and needs
			 assessment as described in section 111(e) and use such information to assist in
			 determining the amount of the subgrant awarded under section 110(f).
						(4)Differentiated
			 school improvementThe State educational agency shall describe
			 how data from the school performance indicators described in paragraph (2) and
			 indicators used to determine adequate yearly progress will be used by local
			 educational agencies as criteria for placing high schools that do not make
			 adequate yearly progress for 2 consecutive years into one of the following
			 school improvement categories:
						(A)Schools needing
			 targeted interventionsHigh schools whose school performance
			 indicators demonstrate a need for targeted interventions to improve student
			 outcomes and make adequate yearly progress.
						(B)Schools needing
			 whole school reformsHigh schools whose school performance
			 indicators demonstrate a need for comprehensive schoolwide reform to improve
			 student outcomes and make adequate yearly progress.
						(C)Schools needing
			 replacementHigh schools whose school performance indicators
			 demonstrate a need for replacement, as described in section 112(d).
						(D)Special
			 ruleStates may propose systems of differentiation aligned with
			 their existing State accountability systems that include additional
			 categories.
						(E)Rule of
			 constructionNotwithstanding any other provision of law, for
			 purposes of this title, a high school shall be designated as a school in need
			 of whole school reform or as a school in need of replacement in the case that
			 such high school has—
							(i)a
			 graduation rate of 60 percent or less; or
							(ii)achievement
			 levels below the initial baseline for measuring the percentage of students
			 meeting or exceeding the State’s proficient level of academic achievement in
			 either mathematics or English or language arts in accordance with section
			 1111(b)(2)(E) of the Elementary and Secondary Education Act of 1965 (20 U.S.C.
			 6311(b)(2)(E)).
							(5)State review of
			 local educational agency plansThe State educational agency shall
			 describe the following:
						(A)Review local
			 educational agency plansThe State educational agency shall
			 describe how it will collect and review high school improvement plans of local
			 educational agencies using the peer-review process described in section 110(b)
			 submitted by local educational agencies in accordance with section
			 111(e).
						(B)Allocation of
			 subgrantsThe State educational agency shall describe how it will
			 award subgrants to local educational agencies using the peer-review process
			 described in section 110(b) in accordance with section 110(f).
						(C)Monitoring of
			 school improvement plansThe State educational agency shall
			 describe how it will review and monitor the implementation of high school
			 improvement plans of high schools that do not meet the expected growth targets
			 set in accordance with paragraph (2)(B) and defined in the school improvement
			 plan described in section 111(d).
						(D)Provide
			 technical assistance
							(i)In
			 generalThe State educational agency shall describe how it will
			 provide technical assistance to local educational agencies and high schools
			 that need support to implement high school improvement plans described in
			 section 111(d) and improve graduation rates and student achievement, including
			 through the use of technical assistance providers, where appropriate.
							(ii)School
			 improvement teamsThe State educational agency shall describe how
			 it will assist school improvement teams described in section 111(b), when
			 needed, including how it will—
								(I)support and provide
			 resources and training to school improvement teams;
								(II)allocate staff to
			 participate on school improvement teams;
								(III)provide
			 technical assistance to the school improvement teams; and
								(IV)ensure that the
			 school improvement teams have access to technical assistance providers when
			 needed.
								(6)Demonstration of
			 commitmentThe State educational agency shall demonstrate how it
			 will provide ongoing support to high schools that need targeted interventions,
			 whole school reforms and replacement, and are making progress on school
			 performance indicators, to ensure continued improvement, including the
			 availability of funds from non-Federal sources.
					(7)Data and early
			 indicator warning systemsThe State educational agency shall
			 demonstrate—
						(A)how its statewide
			 data system has the ability to meet the requirements of this Act; and
						(B)how it will work
			 with local educational agencies with low graduation rates to develop early
			 indicator warning systems at the State or local level consisting of factors
			 used to identify students who are struggling academically and have poor
			 attendance records or have been suspended in or before the middle grades or are
			 likely to struggle in high school or to not graduate and, where appropriate,
			 provide supports to get such students back on track.
						(8)Evaluation of
			 successThe State educational agency shall describe how, every 5
			 years, it will evaluate how the activities assisted under this title have been
			 successful in improving student achievement and outcomes of the cohort of
			 students that entered 9th grade 4 years earlier.
					110.State
			 educational agency use of funds
				(a)In
			 generalA State educational agency that receives a grant under
			 section 105—
					(1)may reserve not
			 more than 10 percent of the grant funds to carry out the activities under this
			 title;
					(2)shall use not less
			 than 90 percent of the grant funds to make subgrants to local educational
			 agencies in accordance with subsection (b); and
					(3)shall use not less than 80 percent of the
			 grant funds to make subgrants to local educational agencies serving high
			 priority high schools needing whole school reform or replacement, unless the
			 State educational agency can demonstrate to the Secretary that all high
			 priority high schools needing whole school reform or replacement are receiving
			 sufficient funding to implement their school improvement plans.
					(b)State
			 educational agency peer reviewA State educational agency that
			 receives a grant under this title shall review applications submitted under
			 section 111 and make awards in accordance with subsection (f) with the
			 assistance and advice of a panel who are educators and experts in—
					(1)educational
			 standards, assessments, and accountability;
					(2)high school
			 improvement;
					(3)dropout
			 prevention; and
					(4)other educational
			 needs of high school students.
					(c)AccuracyThe
			 State educational agency, in consultation with the panel described in
			 subsection (b), shall ensure the local educational agency has designated the
			 school improvement category described in section 109(b)(4) for each high school
			 served by the local educational agency that did not make adequate yearly
			 progress for 2 consecutive years in such a way that accurately identifies
			 schools and leads to the implementation of the interventions necessary to meet
			 student needs.
				(d)Opportunity To
			 reviseIf the State educational agency, in consultation with the
			 panel described in subsection (b), determines that the local educational
			 agency’s application does not meet the requirements of this title, the State
			 educational agency shall immediately notify the local educational agency of
			 such determination and the reasons for such determination, and offer—
					(1)the local
			 educational agency an opportunity to revise the application; and
					(2)technical
			 assistance to the local educational agency to revise the application.
					(e)Technical
			 assistanceThe State educational agency shall provide technical
			 assistance to a local educational agency requesting such assistance in
			 preparing the application and needs assessment required under section
			 111.
				(f)Award of
			 subgrants to local educational agencies
					(1)In
			 generalA State educational agency that receives a grant under
			 this title shall award subgrants to local educational agencies with
			 applications approved on the basis of—
						(A)the quality of the
			 plan to improve student graduation rates and student achievement in high
			 schools that have not made adequate yearly progress for 2 consecutive years;
			 and
						(B)the capacity of
			 the local educational agency to implement the plan.
						(2)AmountA
			 subgrant under this section shall be awarded in an amount that is based
			 on—
						(A)the number and
			 size of high schools served by the local educational agency needing—
							(i)targeted
			 interventions;
							(ii)whole school
			 reforms; and
							(iii)replacement;
							(B)the types of
			 reforms or interventions proposed;
						(C)the resources
			 available to the high schools to implement the reforms or interventions
			 proposed;
						(D)the resources
			 available to the local educational agency to implement the reforms or
			 interventions proposed; and
						(E)a State-established prioritization of local
			 educational agencies, based on school improvement needs and existing resources
			 of that local educational agency and the high schools within that local
			 educational agency.
						(3)PriorityThe State educational agency shall first
			 award subgrants to local educational agencies serving high schools needing
			 whole school reforms and replacement. The State educational agency shall ensure
			 that local educational agencies receive funding adequate to fulfill the school
			 improvement needs outlined in the local educational agencies’ improvement
			 plans, approved by the State educational agency, allocated according to
			 paragraph (2)(E). The State educational agency shall award remaining subgrant
			 funds to local educational agencies serving high schools needing targeted
			 interventions.
					(g)Authority To
			 interveneThe State educational agency may intervene to develop
			 or implement the high school improvement plans or enter into contracts with
			 technical assistance providers to assist local educational agencies with the
			 development and implementation of high school improvement plans if the State
			 educational agency determines that—
					(1)a
			 local educational agency serving high schools that need improvement has not
			 submitted an application described in section 111(f); or
					(2)a
			 local educational agency does not have the capacity to implement high school
			 improvement activities described in the submitted school improvement
			 plan.
					(h)Implementation
			 of State educational agency applicationThe State educational
			 agency shall use funds under this title to carry out the activities included in
			 the application described in section 109.
				(i)Supplement, not
			 supplantA State educational agency that receives a grant under
			 this title shall use the grant funds to supplement, and not supplant, Federal
			 and non-Federal funds available to high schools.
				111.Local
			 educational agency implementation of school improvement system
				(a)District-wide
			 high school improvementA local educational agency that applies
			 for a subgrant under this title shall develop, lead, and implement a
			 district-wide approach to high school improvement that includes the following
			 activities:
					(1)Differentiate
			 high schoolsThe local educational agency shall designate the
			 category of high school improvement, as described in section 109(b)(4), using
			 data from the school performance indicators as criteria, as prescribed by the
			 State educational agency, for each high school served by such agency that does
			 not make adequate yearly progress for 2 consecutive years.
					(2)School
			 improvement teams
						(A)In
			 generalThe local educational agency shall convene a school
			 improvement team for each high school served by such agency that does not make
			 adequate yearly progress for 2 consecutive years and is assigned to one of the
			 school improvement categories defined in section 109(b)(4), which—
							(i)shall
			 include—
								(I)the building
			 principal;
								(II)teachers
			 representing different grade levels or disciplines;
								(III)local
			 educational agency staff;
								(IV)parents,
			 including parents of students who have low graduation rates;
								(V)community
			 representatives, including representatives of nonprofit organizations serving
			 young people and the business community; and
								(VI)pupil service
			 representatives; and
								(ii)may
			 include—
								(I)technical
			 assistance providers, where appropriate; and
								(II)State educational
			 agency staff when requested by the local educational agency or assigned by the
			 State educational agency.
								(B)CollaborationThe
			 local educational agency shall ensure collaboration—
							(i)of
			 school improvement teams with personnel of middle schools served by the local
			 educational agency whose students go on to attend high schools that are
			 designated as in need of targeted assistance, whole school reform, or
			 replacement, where appropriate; and
							(ii)between school
			 improvement teams working at different high schools served by the local
			 educational agency, including those that have made adequate yearly progress, to
			 the extent appropriate.
							(3)Develop student
			 indicatorsThe local educational agency shall develop a set of
			 indicators to determine the number and percentage of students who begin high
			 school at high risk for not graduating high school with a regular diploma and
			 describe how the school improvement team will use such indicators to determine
			 the type and intensity of supports each student needs. Such indicators shall
			 include the number and percentage of students in grade 9 who—
						(A)in grade 8 and
			 grade 9—
							(i)failed a
			 credit-bearing mathematics or reading or language arts course, or two or more
			 of any course;
							(ii)attended school
			 less than 90 percent of the required time; and
							(iii)received an
			 out-of-school suspension;
							(B)repeat grade
			 9;
						(C)enter grade 9 over
			 the average age; or
						(D)have experienced
			 interrupted formal education.
						(4)Develop high
			 school improvement plansThe school improvement team convened
			 under paragraph (2) shall use data from the school performance indicators, the
			 student indicators, measures used to determine adequate yearly progress, the
			 capacity and needs assessment described in paragraph (5), and other relevant
			 data and knowledge of the school to develop a multiyear school improvement plan
			 for each school. Such plan shall—
						(A)identify annual
			 benchmarks for school performance indicators that meet or exceed the minimum
			 percentage of expected growth defined by the State educational agency in
			 section 109(b)(2)(B);
						(B)define the
			 evidence-based academic and nonacademic interventions and resources necessary
			 to meet annual benchmarks and make adequate yearly progress;
						(C)identify the roles
			 of the State educational agency, the local educational agency, the school, and
			 technical assistance providers and service providers, as appropriate, in
			 providing identified interventions and resources necessary to meet annual
			 benchmarks and make adequate yearly progress;
						(D)provide for the
			 involvement of business and community organizations and other entities,
			 including parents and institutions of higher education, in the activities to be
			 assisted under this title;
						(E)describe and
			 direct the use of—
							(i)any
			 additional funding to be provided by the State educational agency, the local
			 educational agency, or other sources; and
							(ii)technical
			 assistance providers, where appropriate; and
							(F)take into
			 consideration high schools’ reform history and current reform
			 initiatives.
						(5)High school
			 capacity and needs assessment
						(A)In
			 generalTo be eligible to receive a subgrant under this title, a
			 local educational agency shall submit, with the application described in
			 subsection (b), to the State educational agency a capacity and needs assessment
			 for each high school served by such agency that does not make adequate yearly
			 progress for 2 consecutive years.
						(B)AssessmentThe
			 assessment under subparagraph (A) shall be conducted by a school improvement
			 team described in paragraph (2) and the local educational agency and shall
			 include—
							(i)a
			 description and analysis of the school’s capacity to implement needed school
			 improvement activities identified in the school improvement plan, including an
			 analysis of—
								(I)the number,
			 experience, training level, responsibilities, and stability of existing
			 administrative, instructional, and non-instructional staff for each high school
			 to be assisted;
								(II)a review of the
			 budget, including how Federal, State, and local funds are currently being spent
			 for instruction and operations at the school level for staff salaries,
			 instructional materials, professional development, and student support services
			 to establish the extent to which existing resources need to and can be
			 reallocated to support the needed school improvement activities; and
								(ii)additional
			 resources and staff necessary to implement the needed school improvement
			 activities described in section 112; and
							(iii)an
			 analysis of the local educational agency's capacity to provide technical
			 assistance, additional staff, and resources to implement the school improvement
			 plan to improve high school performance.
							(C)RequirementsThe
			 information provided in the capacity and needs assessment, in coordination with
			 the school improvement plan and understanding of schools’ prior or current
			 reform history, shall be used to determine the level and direct the use
			 of—
							(i)funds
			 requested by the local educational agency for each high school to be assisted
			 under this title;
							(ii)any
			 additional funding to be provided by the State educational agency, the local
			 educational agency, or other sources; and
							(iii)technical
			 assistance providers, where appropriate.
							(6)Implement high
			 school improvementThe local educational agency shall use funds
			 to—
						(A)ensure the
			 implementation of the high school improvement plans;
						(B)provide targeted
			 interventions for feeder middle schools by implementing research- and
			 evidence-based interventions to improve middle schools served by such agency
			 whose students go on to attend high schools served by the local educational
			 agency that need whole school reforms or high schools served by the local
			 educational agency that need replacement;
						(C)establish an early
			 indicator warning system consisting of factors used to identify students who
			 are struggling academically and have poor attendance records or have been
			 suspended in or before the middle grades or are likely to struggle in high
			 school or to not graduate and provide supports to get such students back on
			 track;
						(D)provide options to
			 high school students served by the local educational agency, such as—
							(i)programs for
			 credit recovery for overage or under-credited students; and
							(ii)secondary-postsecondary
			 learning opportunities, including dual enrollment programs and early college
			 high schools; and
							(E)provide for the
			 involvement of parents, business and community organizations, including
			 institutions of higher education, in the high school improvement
			 activities.
						(7)Ensure
			 continuous high school improvement
						(A)In
			 generalThe local educational agency shall ensure the continuous
			 improvement of high schools by evaluating the progress of high schools in
			 making the continuous and substantial progress as defined in the school
			 improvement plan in accordance with the minimum expected growth set by the
			 State educational agency in section 109(b)(2)(B) and determining whether the
			 high school is on track or not on track as provided in subparagraphs (A) and
			 (B).
						(B)On
			 trackEach high school that is meeting the annual benchmarks as
			 defined in the school improvement plan shall continue to implement school
			 improvement activities in accordance with the school improvement plan.
						(C)Not on
			 trackFor each high school that is not meeting the annual
			 benchmarks as defined in the school improvement plan, the local educational
			 agency shall—
							(i)after 1 year,
			 review the school improvement plan, and develop and implement a new plan, as
			 appropriate;
							(ii)after 2 years,
			 redesignate the school into a different school improvement category, as
			 described in section 109(b)(4), either—
								(I)as
			 a school in need of whole school reform; or
								(II)as a school in
			 need of replacement; and
								(iii)develop and
			 submit to the State educational agency for review a new school improvement
			 plan, as appropriate.
							(8)AssurancesThe
			 local educational agency shall ensure that high schools receiving additional
			 students due to other high schools being replaced will have sufficient
			 capacity, resources, and funding to deliver a high quality education to those
			 students.
					(b)Application
					(1)In
			 generalTo be eligible to receive a subgrant under this title, a
			 local educational agency—
						(A)shall submit an
			 application to the State educational agency at such time, in such manner, and
			 containing such information as the State educational agency may reasonably
			 require; and
						(B)may request
			 technical assistance from the State educational agency in preparing the
			 application and the capacity and needs assessment required by subsection
			 (a)(5).
						(2)ContentsEach
			 application submitted under this section shall use data from the capacity and
			 needs assessment required by subsection (a)(5) and shall include the
			 following:
						(A)A description of
			 how the local educational agency used data from the school performance
			 indicators as criteria to designate the school improvement category described
			 in section 109(b)(4) for each high school served by such agency that did not
			 make adequate yearly progress for 2 consecutive years.
						(B)An identification
			 of each high school served by the local educational agency that did not make
			 adequate yearly progress for 2 consecutive years and the designation of the
			 school improvement category for each such school, as described in section
			 109(b)(4).
						(C)A description of
			 the activities to be carried out by the local educational agency under this
			 title and a description of how the activities will be research-based and an
			 explanation of why the activities are expected to improve student achievement
			 and increase graduation rates.
						(D)An assurance that
			 the local educational agency will use funds authorized under this title and
			 received from the State educational agency first to meet the needs of high
			 schools served by the local educational agency that need whole school reforms
			 or high schools served by the local educational agency that need
			 replacement.
						(E)An assurance that
			 the local educational agency shall provide ongoing support and resources to
			 high schools that need whole school reforms and that need replacement, and are
			 making progress on school performance indicators, to ensure continued
			 improvement.
						(F)A description of
			 how the local educational agency will increase its capacity to improve high
			 schools with low student achievement and graduation rates.
						(c)Supplement, not
			 supplantA local educational agency that receives a subgrant
			 under this title shall use the subgrant funds to supplement, and not supplant,
			 Federal and non-Federal funds available for high schools.
				(d)Matching
			 funds
					(1)In
			 generalA local educational agency receiving a grant under this
			 title shall provide matching funds, from non-Federal sources, in an amount
			 equal to not less than 15 percent of the total subgrant award for the local
			 educational agency, which may be provided in cash or in-kind, to provide
			 technical assistance to high schools served by the local educational agency in
			 developing their high school improvement plans, conducting the capacity and
			 needs assessment, and in implementing and monitoring the implementation of the
			 high school improvement plans.
					(2)WaiverThe
			 Secretary may waive all or part of the matching requirement described in
			 paragraph (1) for any fiscal year for a local educational agency if the
			 Secretary determines that applying the matching requirement to such local
			 educational agency would result in serious hardship or an inability to carry
			 out the authorized activities described in section 110.
					112.School
			 improvement activities
				(a)In
			 generalEach school improvement team convened as described in
			 section 111 shall ensure that the school improvement activities developed under
			 the school improvement plan are implemented.
				(b)Targeted
			 interventionsA high school
			 or local educational agency, as determined by the school improvement team,
			 shall implement research-based targeted interventions, using data from the
			 school performance and student indicators and capacity evaluations for schools
			 identified for such interventions pursuant to section 111. The targeted
			 interventions shall be designed, at a minimum, to address the specific problems
			 identified by the indicators.
				(c)Whole school
			 reformsThe local educational
			 agency or State educational agency, with technical assistance from technical
			 assistance providers, as determined by the school improvement team, shall
			 implement research-based whole school reforms, using data from the school
			 performance indicators (as described in section 109(b)(2)) and capacity
			 evaluations (as described in section 109(b)(3)), to schools designated as
			 needing whole school reform pursuant to section 111. Such reforms—
					(1)shall address the
			 comprehensive aspects of high school reform, such as—
						(A)attendance;
						(B)student
			 engagement, behavior, and effort;
						(C)academic success;
			 and
						(D)teacher and
			 administrator skill and collaboration;
						(2)shall address
			 resource allocation, including—
						(A)student
			 supports;
						(B)teacher and staff
			 support;
						(C)materials and
			 equipment;
						(D)time for
			 collaboration; and
						(E)the use of
			 data;
						(3)shall be designed
			 to address—
						(A)the multiple
			 layers of school improvement demonstrated by research and best practice;
						(B)schoolwide
			 needs;
						(C)students who need
			 targeted assistance; and
						(D)students who need
			 intensive interventions;
						(4)shall include
			 activities that serve to—
						(A)personalize the
			 school experience, increase student engagement, attendance, and effort, and
			 enable schools to provide the level and intensity of student support needed, by
			 creating constructs, such as—
							(i)smaller schools or
			 smaller units within schools with their own leadership, such as 9th grade
			 transition programs or academies, and upper grade programs or academies,
			 including career academies;
							(ii)thematic
			 small-learning communities;
							(iii)teams of
			 teachers who work exclusively with small groups of students;
							(iv)using extended
			 periods, such as block scheduling, to reduce the number of students for whom
			 teachers are responsible and the number of courses students are taking at any
			 one time; and
							(v)one-on-one counseling for students at risk
			 of not graduating on time with a standard diploma to develop and implement an
			 individual graduation plan that will define each student’s career and education
			 goals, ensure enrollment in the coursework necessary for graduation and
			 preparation for postsecondary education and work, and identify the courses and
			 supplemental services necessary to meet those goals;
							(B)improve curriculum
			 and instruction, such as—
							(i)implementing a
			 college- and work-ready curriculum for all students;
							(ii)adopting
			 well-designed curriculum and instructional materials aligned to high academic
			 standards for all students, including students with diverse learning
			 needs;
							(iii)offering
			 extended learning opportunities, both in school and through after-school and
			 summer programs;
							(iv)emphasizing
			 intensive core academic preparation and college and work-ready skills
			 development;
							(v)increasing rigor
			 through advanced placement courses, international baccalaureate courses, dual
			 enrollment, and early college high schools opportunities;
							(vi)creating
			 contextual learning opportunities aligned with college and work readiness, such
			 as through a high-quality career and technical education (as defined in section
			 3 of the Carl D. Perkins Career and Technical Education Act of 2006 (20 U.S.C.
			 2302)) option for upper grades;
							(vii)collecting and
			 using comprehensive data, including formative assessments;
							(viii)offering
			 mentoring and tutoring; and
							(ix)implementing
			 pedagogies that actively engage students in the learning process;
							(C)increase teacher
			 and principal effectiveness through activities such as—
							(i)providing teacher
			 and administrator supports and research-based, ongoing professional development
			 tied to needs identified in the school improvement plan;
							(ii)providing regular
			 opportunities for teachers of core academic subjects to—
								(I)meet together in
			 both subject area and interdisciplinary groups;
								(II)review student
			 achievement data; and
								(III)plan
			 instruction;
								(iii)implementing a
			 schoolwide literacy or mathematics plan that may include hiring literacy or
			 mathematics coaches;
							(iv)developing
			 administrator learning networks and supports; and
							(v)developing professional communities to
			 foster collaboration and distribute responsibility for school improvement
			 activities across the staff;
							(D)increase student
			 supports, such as—
							(i)student
			 advisories;
							(ii)9th
			 grade transition programs;
							(iii)credit completion
			 recovery programs;
							(iv)additional
			 counselors, social workers, and mental and behavioral health service
			 providers;
							(v)student
			 advocates;
							(vi)strengthening
			 involvement of parents in the academic life of students;
							(vii)school-family-community
			 partnerships;
							(viii)wraparound
			 social services;
							(ix)before and after
			 school programs; or
							(x)additional
			 supports for students with diverse learning needs, including students with
			 disabilities and English language learners;
							(E)improve middle
			 schools within a local educational agency whose students go on to attend such
			 high schools and establish an early indicator warning system consisting of
			 factors used to identify students who are struggling academically and have poor
			 attendance records or have been suspended in or before the middle grades or are
			 likely to struggle in high school or not to graduate and provide supports to
			 get them back on track; and
						(F)provide the local
			 educational agency or high school with flexible budget and hiring authority
			 where needed to implement improvements; and
						(5)may include other
			 activities designed to address whole school needs, such as implementing a
			 comprehensive reform model.
					(d)ReplacementThe
			 local educational agency or the State educational agency, with assistance from
			 technical assistance providers, shall replace high schools, using data from the
			 school performance indicators and high school capacity and needs assessment
			 (described in paragraphs (2) and (3) of section 109(b), respectively)
			 designated as needing replacement pursuant to section 111. Replacement shall be
			 implemented through one of the following actions:
					(1)By replacing such
			 schools with one or more new small public schools using effective school models
			 with evidence of success with students with similar academic challenges and
			 outcomes to those attending the school being replaced.
					(2)By reopening such schools after combining
			 the assignment of a new administrative team that has the authority to select a
			 new teaching staff with the use of research-based strategies through—
						(A)the implementation
			 of a whole school reform model with evidence of success with students with
			 similar academic outcomes to those attending the school being replaced;
			 and
						(B)increasing
			 learning time.
						(3)By closing such
			 schools and reassigning the students to public high schools that have made
			 adequate yearly progress for the past 2 years.
					113.Evaluation and
			 reporting
				(a)Local
			 educational agency reportingOn an annual basis, each local
			 educational agency receiving funds under this title shall report to the State
			 educational agency and to the public on—
					(1)the designated
			 category of school improvement for each high school served by the local
			 educational agency under this title;
					(2)the school
			 performance indicators (as described in section 109(b)(2)) for each school
			 served under this title, in the aggregate and desegregated by the subgroups
			 described in section 1111(b)(2)(C)(v)(II) of the Elementary and Secondary
			 Education Act of 1965 (20 U.S.C. 6311(b)(2)(C)(v)(II));
					(3)progress in
			 meeting the benchmarks for each high school served pursuant to this title;
			 and
					(4)the use of funds by
			 the local educational agency and each such school.
					(b)State
			 educational agency reportingOn an annual basis, each State
			 educational agency receiving funds under this title shall report to the
			 Secretary and to the public on—
					(1)the school
			 performance indicators (as described in section 109(b)(2)), in the aggregate
			 and desegregated by the subgroups described in section 1111(b)(2)(C)(v)(II) of
			 the Elementary and Secondary Education Act of 1965 (20 U.S.C.
			 6311(b)(2)(C)(v)(II));
					(2)progress in
			 meeting the benchmarks for each high school served pursuant to this
			 title;
					(3)the high schools
			 that have changed school improvement categories in accordance with section
			 111(h); and
					(4)the use of funds
			 by each local educational agency and each school served with such funds.
					(c)Report to
			 congressEvery 2 years, the Secretary shall report to Congress
			 and to the public—
					(1)a
			 summary of the State reports; and
					(2)on the use of
			 funds by each State under this title.
					114.Authorization of
			 appropriationsThere is
			 authorized to be appropriated to carry out the activities authorized under this
			 title, $2,400,000,000 for fiscal year 2008 and each of the 4 succeeding fiscal
			 years.
			IIDevelopment of
			 effective school models
			201.Findings and
			 Purposes
				(a)FindingsThe
			 Senate finds the following:
					(1)With close to a
			 third of our Nation’s high school students failing to graduate in 4 years, and
			 another third graduating without the skills and knowledge needed to succeed in
			 college or the workplace, new models of high school are clearly needed,
			 especially for struggling students who are not on track to a high school
			 diploma.
					(2)Researchers have
			 identified leading indicators that, taken together, are as much as 85 percent
			 predictive of which 9th graders will not graduate from high school 4 years
			 later.
					(3)In the 2000 high
			 schools nationwide with estimated 4-year graduation rates of 60 percent or
			 lower, 80 percent of the 9th graders are significantly behind in skills or
			 credits. By a conservative estimate, this adds up to not fewer than 500,000
			 students who are not on track to graduation.
					(4)Poor outcomes for
			 struggling students are endemic in cities, towns, and rural areas across the
			 country. Graduation rates for students who are not on-track to an on-time
			 graduation in ninth grade are as low as 20 percent.
					(5)Schools designed
			 to accelerate students’ learning and get them on track to a college-ready
			 diploma make a difference. The Early College High School Initiative has started
			 130 schools serving approximately 16,000 students in 23 States. Early results
			 indicate that in the first programs to graduate students, over 95 percent
			 earned a high school diploma, over 57 percent earned an associate’s degree, and
			 over 80 percent were accepted at a 4-year college.
					(6)Most States and
			 districts have limited capacity to expand and spread proven practices and
			 models for improving graduation rates within a high standards
			 environment.
					(7)The Nation’s young
			 people understand the value of education and will persist, often against
			 considerable odds, to further their education. From 1980 to 2002, a period of
			 time with no discernible increase in the country’s graduation rates, the
			 percentage of 10th graders aspiring to a bachelor’s degree or higher increased
			 from 40 percent to 80 percent, with the largest increase among low-income
			 youth.
					(8)Young people who
			 fall behind and drop out of high school often report that they regret leaving
			 and wish they had been encouraged and supported to work harder while they were
			 in school. Many persevere despite a lack of school options or pathways designed
			 to help them succeed. Close to 60 percent of dropouts eventually earn a high
			 school credential—in most cases a GED certificate. Almost half of these
			 students—44 percent—later enroll in 2-year or 4-year colleges, but despite
			 their efforts fewer than 10 percent earn a postsecondary degree.
					(b)PurposesThe purposes of this title are—
					(1)to facilitate the
			 development and implementation of effective secondary school models for
			 struggling students and dropouts; and
					(2)to build the
			 capacity of State educational agencies, local educational agencies, nonprofit
			 organizations, and institutions of higher education to implement effective
			 secondary school models for struggling students and dropouts.
					202.DefinitionsIn this title:
				(1)DropoutThe
			 term dropout means an individual who—
					(A)is not older than
			 21;
					(B)(i)is not attending any
			 school; or
						(ii)prior to attending a school based
			 on an effective school model, was not attending any school; and
						(C)has not received a
			 secondary school regular diploma or its recognized equivalent.
					(2)Effective school
			 modelThe term
			 effective school model means—
					(A)an existing
			 secondary school model with demonstrated effectiveness in improving student
			 academic achievement and outcomes for struggling students or dropouts;
			 or
					(B)a proposed new
			 secondary school model design that is based on research-based organizational
			 and instructional practices for improving student academic achievement and
			 outcomes for struggling students or dropouts.
					(3)Eligible
			 entityThe term eligible entity means—
					(A)a local educational
			 agency, nonprofit organization, or institution of higher education—
						(i)that
			 proposes to enhance or expand an existing effective school model for struggling
			 students or dropouts; or
						(ii)that has a track
			 record of serving struggling students or dropouts and proposes to develop a new
			 effective school model for struggling students or dropouts; or
						(B)a partnership
			 involving two or more entities described in subparagraph (A).
					(4)Struggling
			 studentThe term struggling student—
					(A)means a high
			 school-aged student who is not making sufficient progress toward graduating
			 from secondary school with a regular diploma in the standard number of years;
			 and
					(B)includes a student
			 who—
						(i)has
			 been retained in grade level;
						(ii)is
			 under-credited, defined as a high school student who lacks either the necessary
			 credits or courses, as determined by the relevant local educational agency and
			 State educational agency, to graduate from secondary school with a regular
			 diploma in the standard number of years; or
						(iii)is
			 a late entrant English language learner, defined as a high school student
			 who—
							(I)enters a school
			 served by a local educational agency at grade 9 or higher; and
							(II)is identified by
			 the local educational agency as being limited English proficient and as having
			 experienced interrupted formal education.
							203.Grants
			 authorized
				(a)In
			 generalThe Secretary is
			 authorized to award grants, on a competitive basis, to eligible entities to
			 enable the eligible entities to develop and implement, or replicate, effective
			 school models for struggling students and dropouts.
				(b)Period of
			 grantA grant awarded under this section shall be for a period of
			 5 years.
				204.Application
				(a)In
			 generalEach eligible entity
			 desiring a grant under this title shall submit an application to the Secretary
			 at such time, in such manner, and containing such information as the Secretary
			 may require.
				(b)ContentsEach
			 application submitted under this section shall include a description of—
					(1)how the eligible
			 entity will carry out the mandatory activities under section 206(a);
					(2)the research or
			 evidence concerning the effective school model that the eligible entity
			 proposes to develop and implement or replicate, including—
						(A)for an existing
			 effective school model described in section 203(2)(A), the evidence that the
			 model has improved academic outcomes for struggling students or dropouts;
			 or
						(B)for a proposed
			 effective school model described in section 203(2)(B), the research that
			 supports the key organizational and instructional practices of the proposed
			 effective school model;
						(3)the eligible
			 entity’s school design elements and principles that will be used in the
			 effective school model, including—
						(A)the academic
			 program;
						(B)the instructional
			 practices;
						(C)the methods of
			 assessment; and
						(D)student supports
			 and services, such as those provided by the school or offered by other
			 organizations and agencies in the community, to support positive student
			 academic achievement and outcomes;
						(4)how the eligible
			 entity will use student data from the local educational agency or State
			 educational agency—
						(A)to demonstrate the
			 need for and projected benefits of the effective school model; and
						(B)in the
			 implementation of the model, in order to improve academic outcomes for
			 struggling students or dropouts;
						(5)for each school in
			 which the eligible entity implements or replicates an effective school model
			 under this title, how the eligibility entity will sustain the implementation or
			 replication of the effective school model, including the financing mechanism to
			 be used;
					(6)how the eligible
			 entity will collect data and information to assess the performance of the
			 effective school model and will make necessary adjustments to ensure continuous
			 and substantial improvement in student academic achievement and outcomes;
			 and
					(7)how the eligible
			 entity will make the performance data available to State educational agencies,
			 local educational agencies, and schools serving struggling students or
			 dropouts.
					205.Secretarial
			 peer review and approvalThe
			 Secretary shall—
				(1)establish a
			 peer-review process to assist in the review and approval of applications
			 submitted by eligible entities under section 204; and
				(2)appoint
			 individuals to the peer-review process who are experts in high school reform,
			 dropout prevention and recovery, new school development for struggling students
			 and dropouts, and adolescent and academic development.
				206.Use of
			 funds
				(a)Mandatory use of
			 fundsAn eligible entity
			 receiving a grant under this title shall use grant funds to—
					(1)enhance and
			 expand, or replicate, an existing effective school model described in section
			 202(2)(A), or develop a proposed effective school model described in section
			 202(2)(B), for struggling students and dropouts;
					(2)assess the
			 progress of the implementation or replication of the effective school model and
			 make necessary adjustments to ensure continuous improvement;
					(3)provide
			 opportunities for professional development associated with the continuous
			 improvement and implementation or replication of the effective school
			 model;
					(4)collect data and
			 information on the school model's effectiveness in improving student academic
			 achievement and outcomes for struggling students and dropouts and disseminate
			 such data and information to State educational agencies, local educational
			 agencies, and schools; and
					(5)build the capacity
			 of the eligible entity to—
						(A)sustain the
			 implementation or replication of the effective school model assisted under
			 paragraph (1) after the grant period has ended; and
						(B)replicate the
			 effective school model.
						(b)Optional use of
			 fundsAn eligible entity receiving a grant under this title may
			 use grant funds to—
					(1)identify and
			 create partnerships needed to improve the academic achievement and outcomes of
			 the students attending a school assisted under this title;
					(2)support family and
			 community engagement in the effective school model; and
					(3)carry out any
			 additional activities that the Secretary determines are within the purposes
			 described in section 201.
					207.Evaluation and
			 reporting
				(a)Contents of
			 reportEach eligible entity
			 receiving a grant under this title shall annually report to the Secretary
			 on—
					(1)the
			 data and information being gathered to assess the effective school model’s
			 effectiveness in improving student academic achievement and outcomes for
			 struggling students and dropouts;
					(2)the implementation
			 status of the models, any barriers to implementation, and actions taken to
			 overcome the barriers;
					(3)any professional
			 development activities to build the capacity of—
						(A)the eligible
			 entity to sustain or replicate the effective school model; or
						(B)the staff of a
			 school assisted under this title to implement or improve the effective school
			 model;
						(4)the progress made
			 in improving student academic achievement and outcomes in the effective school
			 models for struggling students and dropouts; and
					(5)the use of grant
			 funds by the eligible entity.
					(b)Independent
			 evaluationsThe Secretary shall reserve not more than $5,000,000
			 to carry out an independent evaluation of the grant program under this title
			 and the progress of the eligible entities receiving grants under this
			 title.
				208.Authorization
			 of appropriationsThere is
			 authorized to be appropriated to carry out this title $60,000,000 for fiscal
			 year 2008 and each of the 4 succeeding fiscal years.
			IIIStrengthening
			 State policies
			301.Findings and
			 purposes
				(a)FindingsThe
			 Senate finds the following:
					(1)Frontrunner States
			 have begun to move more aggressively on the dual challenge of raising high
			 school graduation rates while also raising the standards to the level of a
			 college and work-ready diploma.
					(2)Seven States are
			 publically reporting 4-year cohort graduation rates and 20 States plan to
			 publically report by 2008.
					(3)Thirteen States
			 now require students to take a college-and work-ready course of study to earn a
			 diploma, up from just three in 2006. Another 16 States report that they plan to
			 raise requirements during 2007.
					(4)States that act aggressively to raise
			 graduation rates without conceding ground on academic proficiency are gaining
			 traction in such cutting-edge policy areas as—
						(A)dual enrollment to
			 support early college high schools that lead to high school diplomas and 2
			 years of postsecondary credit;
						(B)early warning data
			 systems to enable identification of struggling students before or early in high
			 school;
						(C)incentives for
			 high schools to keep struggling students in school and on track to a college
			 and work-ready high school diploma; and
						(D)multiple pathways
			 to high school graduation, including small school models and dropout recovery
			 or alternative models.
						(5)Even frontrunner
			 States have not yet adopted a comprehensive set of policies and systems to
			 support high standards and high graduation rates. They lack the supports and
			 resources to track implementation of the policies they have put in place or to
			 partner with districts to build further capacity to carry out evidence-based
			 practices and programming.
					(6)Past Federal
			 educational initiatives have been effective in supporting and accelerating
			 bolder, more strategic action with positive results, for example the National
			 Science Foundation State Systemic Initiative.
					(7)Supporting
			 frontrunner States to become laboratories of innovation and models for other
			 States will accelerate the number of young people graduating from high schools
			 across the Nation who are college and career ready.
					(b)PurposesThe purposes of this title are to—
					(1)provide incentives
			 for States to strengthen and develop new State policies in order to
			 substantially raise the graduation rate in the State while ensuring rigorous
			 secondary education content standards and assessments; and
					(2)evaluate the
			 effectiveness of such changes to the State policies.
					302.DefinitionsIn this title:
				(1)DropoutThe
			 term dropout means an individual who—
					(A)is not older than
			 21;
					(B)is not attending
			 any school; and
					(C)has not received a
			 secondary school regular diploma or its recognized equivalent.
					(2)Struggling
			 studentThe term struggling student—
					(A)means a high
			 school-aged student who is not making sufficient progress toward graduation
			 from secondary school with a regular diploma in the standard number of years;
			 and
					(B)includes a student
			 who—
						(i)has
			 been retained in grade level;
						(ii)is
			 under-credited, defined as a high school student who lacks either the necessary
			 credits or courses, as determined by the relevant local educational agency and
			 State educational agency, to graduate from secondary school with a regular
			 diploma in the standard number of years; or
						(iii)is
			 a late entrant English language learner, defined as a high school student
			 who—
							(I)enters a school
			 served by an local educational agency at grade 9 or higher; and
							(II)is identified by
			 the local education agency as being limited English proficient and as having
			 experienced interrupted formal education.
							(2)Dual or
			 concurrent enrollmentThe term dual or concurrent
			 enrollment means an arrangement or policy by which a student enrolled in
			 secondary school takes courses for credit offered by an institution of higher
			 education.
				(3)Weighted student
			 fundingThe term weighted student funding means
			 funding that—
					(A)follows the
			 student on a per-student basis, to the publicly funded school that the student
			 attends; and
					(B)uses transparent
			 funding weights based on student academic needs and other relevant
			 circumstances, including—
						(i)students from low
			 income families;
						(ii)English language
			 learner;
						(iii)students with
			 disabilities;
						(iv)late Entrant
			 English language learners;
						(v)gifted and talented
			 students;
						(vi)struggling
			 students and returning dropouts; or
						(vii)other weights
			 determined by the State within guidelines established by the Secretary based on
			 advisement from experts on school funding.
						303.State policy
			 innovation fund to improve high school graduation rate
				(a)Grant program
			 authorizedThe Secretary is
			 authorized to award grants, on a competitive basis, to States that meet the
			 requirements of section 304 to design and align State policies and systems in
			 order to act as laboratories of innovation by reducing barriers and creating
			 incentives to improve outcomes for high school students.
				(b)Number of
			 grants; duration
					(1)Number of
			 grantsFor each of the first 3 consecutive years of the grant
			 program under this title, the Secretary shall award four or more grants under
			 this title, except that the Secretary shall award a total of not more than 20
			 grants under this title for all 3 such years.
					(2)Duration of
			 grantEach grant awarded under this title shall be for a period
			 of 5 years.
					304.Eligible
			 StateTo be eligible to
			 receive a grant under this title, a State shall comply with each of the
			 following:
				(1)The State shall
			 receive a grant under title I and carry out the activities required under such
			 title.
				(2)The State shall
			 have implemented, or be in the process of developing, a statewide longitudinal
			 data system with individual student identifiers.
				(3)The Governor of
			 the State and any individual, entity, or agency designated under section 304(a)
			 by the Governor shall regularly consult with each other and with the State
			 board of education, the State educational agency, the head of the State higher
			 education entity, the head of career and technical education in the State, and
			 other agencies as appropriate, regarding carrying out the activities required
			 under this title.
				(4)The State shall
			 meet any additional criteria determined by the Secretary to be necessary to
			 carry out the purposes of this title.
				305.Application
				(a)In
			 generalIf a State desires a
			 grant under this title, the Governor of the State, or an individual, entity, or
			 agency designated by the Governor, shall submit an application to the Secretary
			 at such time, in such manner, and containing such information as the Secretary
			 may require.
				(b)ContentsThe
			 contents of the application must be based upon a policy gap and impact analysis
			 conducted or commissioned by the State identifying existing barriers to and
			 potential incentives for improving educational outcomes for high school
			 students. Each application submitted under this section shall include the
			 following:
					(1)A
			 plan to effectively reduce barriers and create incentives to improve
			 educational outcomes for high school students, especially struggling students
			 and dropouts by conducting one or more of the eligible activities in section
			 306 of this title. The plan must include:
						(A)A description of
			 how the State will ensure that the State elementary and secondary education
			 content standards and academic assessments describe in section 1111(b) of the
			 Elementary and Secondary Education Act of 1965 (20 U.S.C. 6311(b)) are aligned
			 to college and work readiness.
						(B)A description of
			 how the State will ensure that all students have access to college preparatory
			 curriculum.
						(C)A description of
			 how the State will ensure the statewide longitudinal student data system, other
			 statewide data systems, and data protocols are designed and implemented in such
			 a way that allows for data interoperability and portability across local
			 educational agencies and among pre-kindergarten through grade 12 systems,
			 institutions of higher education, and systems that identify whether student
			 enter the Armed Forces.
						(D)A description of how
			 the State will stimulate the development of multiple pathways and expanded
			 educational options to enable all secondary students, including struggling
			 students and dropouts, to attain a high school diploma that signifies that the
			 student has the necessary skills to succeed in higher education and
			 work.
						(2)A
			 plan to measure how the changes carried out by the State under this title
			 improve student outcomes at the State and local levels. The plan must
			 include:
						(A)A description of a
			 plan to adjust the policies of the State accordingly in order to achieve the
			 targets and student outcomes at the State and local levels.
						(B)A description of a
			 plan to devote resources to ensure the sustainability of the activities carried
			 out under this title.
						(3)An assurance that
			 the following stakeholders are committed to achieving the goals and objectives
			 set forth in the grant application:
						(A)The Governor of the
			 State.
						(B)The chief
			 executive officer of the State higher education coordinating board.
						(C)The chief State
			 school officer.
						(D)The head of the
			 State Board of Education.
						(E)The head of career
			 and technical education in the State.
						(F)Other agency
			 heads, as determined appropriate by the Governor and the individuals entities
			 involved in consultation under section 303(3).
						306.Secretarial
			 peer review and approvalThe
			 Secretary shall—
				(1)establish a
			 peer-review process to assist in the review and approval of applications
			 submitted under section 302(3); and
				(2)appoint
			 individuals to the peer-review process who are experts in secondary education
			 policy, high school reform, dropout prevention and recovery, new school
			 development for struggling students and dropouts, dual enrollment, school
			 funding, and adolescent and academic development.
				307.Eligible State
			 activitiesA State receiving
			 a grant under this title may use funding for the following activities:
				(1)Enact and implement the changes to the
			 State policies, capacities, and systems identified in the plan submitted under
			 section 305. Such changes may include—
					(A)innovative finance
			 models, including weighted student funding to create incentives for schools to
			 serve struggling students;
					(B)enhanced data
			 capacity, including—
						(i)early warning
			 systems for identifying struggling students before and soon after entry into
			 high school; and
						(ii)longitudinal and
			 cross-sectoral analysis of State education and other systems, such as juvenile
			 justice, social service and early childhood;
						(C)the development of
			 additional educational options offering multiple pathways to graduation for all
			 students, especially struggling students and dropouts, including—
						(i)small school
			 models (grades 6–12, 7–12, 9–12) implementing evidence-based practices;
						(ii)secondary schools
			 that offer a high school diploma and post-secondary credential; and
						(iii)alternative
			 schools for recovering and graduating dropouts;
						(D)the dissemination
			 and implementation of effective local secondary school improvement activities
			 throughout the State;
					(E)dual student
			 enrollment, including developing or strengthening—
						(i)data
			 capacity to track academic outcomes of dual enrollment by subgroups as defined
			 in the Elementary and Secondary Education Act of 1965 using the data system
			 described in section 304(5);
						(ii)course
			 articulation activities with postsecondary institutions;
						(iii)standards for
			 dual crediting college courses toward high school graduation requirements and
			 the completion of a postsecondary degree or credential; and
						(iv)teacher
			 certification for dual enrollment instructors;
						(F)the development of
			 school-family-community partnerships to improve the educational attainment and
			 achievement of high school students, especially struggling students and
			 dropouts;
					(G)development of a
			 system to ensure equity and consistency in the delivery of a core
			 college-preparatory program of study including—
						(i)use
			 of student level data to monitor course-taking patterns by income and
			 subgroups;
						(ii)course-by-course
			 standards that articulate what should be taught and learned and model curricula
			 and other instructional guides; and
						(iii)an
			 examination of local education agency secondary school curricula to determine
			 whether they are adequately aligned with state standards; or
						(H)any other activity
			 as determined by the Secretary meets the purposes of this Act.
					(2)States receiving
			 funding under this title may set aside up to 2 percent of funding for the
			 following:
					(A)Convening peer
			 learning or professional development opportunities as a part of Statewide
			 activities conducted under this Act, including entities and agencies designated
			 under 305(a).
					(B)Statewide
			 communication activities to inform communities, families, and students of
			 educational opportunities developed under this Act.
					308.Use of
			 fundsA State receiving a
			 grant under this title shall carry out the following:
				(1)Conduct, or enter
			 into a contract with a third party to conduct, a policy gap and impact analysis
			 to determine how to strengthen the policies of the State in order to
			 substantially raise the graduation rate in the State while ensuring rigorous
			 secondary education content standards and assessments. Such analysis
			 shall—
					(A)examine the
			 policies of the State, and of the local educational agencies within the State,
			 affecting—
						(i)school
			 funding;
						(ii)data
			 capacity;
						(iii)accountability
			 systems;
						(iv)interventions in
			 high-priority secondary schools;
						(v)new
			 school development; and
						(vi)the
			 dissemination and implementation of effective local school improvement
			 activities throughout the State; and
						(B)provide
			 recommendations regarding how the State can strengthen the policies of the
			 State to substantially raise the graduation rate in the State while ensuring
			 rigorous postsecondary and work-ready academic standards, including
			 recommendations on—
						(i)innovative finance
			 models, such as weighted student funding;
						(ii)data capacity
			 that enables longitudinal and cross-sectoral analysis of State education and
			 other systems, such as juvenile justice, social services, and early
			 childhood;
						(iii)improving a
			 differentiated system of supports, sanctions, and interventions for
			 high-priority high schools;
						(iv)the
			 development of additional secondary educational options, including both the
			 development of small school models and recovery or alternative models for
			 struggling students and dropouts;
						(v)additional
			 accountability measures in the State accountability system;
						(vi)dual student
			 enrollment in secondary schools and institutions of higher education;
			 and
						(vii)the development
			 of school-family-community partnerships to improve student achievement.
						(2)Implement or
			 enact—
					(A)the changes to the
			 policies of the State recommended by the policy gap and impact analysis under
			 paragraph (1)(B); and
					(B)any additional
			 changes to the policies of the State necessary to enable the State to carry out
			 all of the plans described in the application under subsection (b).
					(3)Develop a system
			 to—
					(A)measure how the
			 changes to the policies of the State carried out under this title improve
			 student outcomes at the State and local levels; and
					(B)adjust the
			 policies of the State accordingly in order to achieve the desired policy
			 targets and student outcomes at the State and local levels.
					(4)Devote resources
			 to ensure the sustainability of the activities carried out under this title and
			 the long-term success of the secondary schools within the State.
				309.Evaluation and
			 reporting
				(a)Evaluation and
			 reportNot later than 180
			 days after the date of enactment of this Act, and annually thereafter for the
			 period of the grant, each State receiving a grant under this title
			 shall—
					(1)conduct an evaluation of the State's
			 progress regarding the impact of the changes made to the policies of the State
			 in accordance with this title, on substantially raising the graduation rate in
			 the State while ensuring rigorous postsecondary and work-ready academic
			 standards, including—
						(A)a description of
			 the specific changes made, or in the process of being made, to policies as a
			 result of the grant;
						(B)a discussion of
			 any barriers hindering the identified changes in policies, and strategies to
			 overcome such barriers;
						(C)evidence of the
			 impact of changes to policies on desired behavior and actions at the local
			 educational agency and school level;
						(D)after the first
			 year of the grant period, a description of how the results of the previous
			 year’s evaluation were used to adjust policies of the State as necessary to
			 achieve the purposes of this title; and
						(E)evidence of the
			 impact of the changes to policies in accordance with this title on improving
			 graduation rates or other measures, such as percent of students who are making
			 sufficient progress toward graduating secondary school in the standard number
			 of years;
						(2)use the results of
			 the evaluation conducted under paragraph (1) to adjust the policies of the
			 State as necessary to achieve the purposes of this title; and
					(3)submit the results
			 of the evaluation to the Secretary.
					(b)AvailabilityThe
			 Secretary shall make the results of each State's evaluation under subsection
			 (a) available to other States and local educational agencies.
				310.Authorization of
			 appropriationsThere is
			 authorized to be appropriated to carry out this title $40,000,000 for fiscal
			 year 2008 and the 4 succeeding fiscal years.
			IVGeneral
			 Provisions
			401.Financial or
			 educational benefits or burdensNothing in this Act shall be construed to
			 require, authorize, or permit, the Secretary, or a State educational agency,
			 local educational agency, or school to grant to a student, or deny or impose
			 upon a student, any financial or educational benefit or burden, in violation of
			 the Fifth or Fourteenth amendments to the Constitution or other law relating to
			 discrimination in the provision of federally funded programs or
			 activities.
			402.Discrimination
				(a)In
			 generalNothing in this Act
			 shall be construed to permit discrimination on the basis of race, color,
			 religion, sex (except as otherwise permitted under title IX of the Education
			 Amendments of 1972), national origin, or disability in any program funded under
			 this Act.
				(b)ApplicabilityAll entities that receive funds authorized
			 by this Act, regardless of the mechanism of the distribution of such funds,
			 shall be considered recipients of Federal funds and subject to the requirements
			 of subsection (a).
				403.Religious
			 worship or instructionNothing
			 in this Act shall be construed to authorize the making of any payment under
			 this Act for religious worship or instruction.
			404ConstructionNothing in this Act shall be construed to
			 alter or otherwise affect the rights, remedies, and procedures afforded school
			 or school district employees under Federal, State, or local laws (including
			 applicable regulations or court orders) or under the terms of collective
			 bargaining agreements, memoranda of understanding, or other agreements between
			 such employees and their employers.
			
